Exhibit 10.1

 

OWENS & MINOR, INC.

Non-Qualified Stock Option Agreement

 

THIS AGREEMENT, dated the      day of             , 20    , between OWENS &
MINOR, INC., a Virginia corporation (the “Company”), and                     
(“Participant”), is made pursuant and subject to the provisions of the Company’s
2005 Stock Incentive Plan (the “Plan”). All capitalized terms used herein that
are not otherwise defined shall have the same meaning given to them in the Plan.

 

W I T N E S S E T H:

 

1. Option Grant. Pursuant to the provisions of the Plan, on
                    , 20     (the “Date of Grant”), the Company granted to
Participant, subject to the terms and conditions of the Plan and subject further
to the terms and conditions herein set forth, the right and option to purchase
from the Company all or any part of an aggregate of              shares of
Common Stock at the purchase price of $             per share (the “Option
Price”), such option to be exercisable as hereinafter provided. This option is
not intended to be an “incentive stock option” under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).

 

2. Terms and conditions. The option evidenced hereby is subject to the following
terms and conditions:

 

(a) Expiration Date. The option shall expire at 11:59 p.m. on the day before the
seventh anniversary of the Date of Grant (the “Expiration Date”).

 

(b) Exercise of Option. Except as provided in paragraphs 4 and 8, this option
shall become exercisable in three (3) installments. Except as otherwise provided
herein, this option shall be exercisable with respect to forty percent (40%) of
the shares subject to the option on the first anniversary of the Date of Grant,
and with respect to an additional thirty percent (30%) of the shares subject to
the option on each of the second and third anniversaries of the Date of Grant.
Once this option has become exercisable in accordance with the preceding
sentence, it shall continue to be exercisable until the termination of
Participant’s rights hereunder pursuant to paragraph 3, 4, 5, 6, 7 or 8 or until
the Expiration Date.

 

(c) Method of Exercising and Payment for Shares. This option may only be
exercised by written notice (in such form as may be specified by the Company
from time to time) delivered to the attention of the Corporate Secretary at the
Company’s principal office. The exercise date shall be (i) in the case of notice
by mail, the date of postmark or (ii) if delivered in person, the date of
delivery. Such notice shall be accompanied by payment of the Option Price in
full in cash or a cash equivalent acceptable to the Company, by the withholding
of shares of Common Stock to be received upon the exercise of this option, by
the surrender of shares of Common Stock duly endorsed for transfer or a
combination of the foregoing. If shares of Common Stock are withheld or
surrendered as payment for all or part of the Option Price, the value of the
shares withheld or surrendered shall be deemed to be their Fair Market Value as
of the day preceding the date of exercise.

 

(d) Nontransferability. This option is nontransferable except by will or by the
laws of descent and distribution. During Participant’s lifetime, this option may
be exercised only by Participant. No right or interest of the Participant in any
option shall be liable for, or subject to, any lien, obligation, or liability of
the Participant.



--------------------------------------------------------------------------------

3. Termination of Option upon Termination of Employment by Participant. Except
as provided in paragraphs 4, 5, 6 and 7, the right of Participant to exercise
this option shall terminate if Participant resigns from employment with the
Company and its Affiliates, regardless of the reason; provided, however, that
Participant may exercise this option for thirty (30) days following
Participant’s resignation (but in any event before the Expiration Date) for all
or part of the shares of Common Stock Participant was entitled to purchase
pursuant to subparagraph 2(b) above on the date of Participant’s resignation.

 

4. Exercise Following Death. If Participant dies while employed by the Company
or any Affiliate, before the termination of Participant’s rights hereunder and
before the Expiration Date, Participant’s estate, or the person or persons to
whom the rights under this option shall have passed by will or the laws of
descent and distribution, may exercise this option at any time within one (1)
year following Participant’s death (but in any event before the Expiration Date)
for all or part of the shares of Common Stock that remain subject to this option
(all of which shares shall become exercisable on the date of Participant’s
death).

 

5. Exercise Following Disability. If Participant becomes “permanently and
totally disabled” while employed by the Company or an Affiliate before the
termination of Participant’s rights hereunder and before the Expiration Date,
Participant may exercise this option at any time within one (1) year following
Participant’s termination of employment (but in any event before the Expiration
Date) for such number of shares of Common Stock as were exercisable pursuant to
subparagraph 2(b) above on the date of termination of employment. For the
purposes of this Agreement, “permanently and totally disabled” shall have the
meaning set forth in Section 22(e)(3) of the Code.

 

6. Exercise Following Retirement. If Participant terminates his or her
employment with the Company and its Affiliates by reason of retirement (defined
below), before the termination of Participant’s rights hereunder and before the
Expiration Date, Participant may exercise this option at any time within two (2)
years following such termination of employment (but in any event before the
Expiration Date) for such number of shares of Common Stock as were exercisable
pursuant to subparagraph 2(b) above on the date of termination of employment.
Notwithstanding the foregoing, if Participant’s service with the Company and its
Affiliates continues from and after the date of retirement through membership on
the Board, through a written consulting services arrangement with the Company or
an Affiliate or otherwise through a written confidentiality and non-solicitation
agreement with the Company (“Post-Retirement Service”), any portion of this
option that is not exercisable pursuant to subparagraph 2(b) on the date of
retirement shall become exercisable during the period of Post-Retirement Service
as if Participant had not retired and Participant shall have the right to
exercise this option at any time within two (2) years following the termination
of Post-Retirement Service (but in any event before the Expiration Date) for
such number of shares of Common Stock as were exercisable pursuant to
subparagraph 2(b) above on the date Post-Retirement Service ended. For purposes
of this Section 6, retirement shall mean severance from the employment of the
Company and its Affiliates (i) at or after the attainment of age 55 and after
completing a number of years of service (the total years of service credited to
Participant for purposes of determining vested or nontransferable interest in a
defined benefit pension plan maintained by the Company or an Affiliate which
satisfies the requirements of Section 401(a) of the Code) that, when added to
Participant’s age at the time of severance from employment, equals at least 65
or (ii) at or after the attainment of age 65.



--------------------------------------------------------------------------------

7. Exercise Following Termination of Employment by Company or Affiliate.

 

(a) With Cause. If the Company or an Affiliate terminates Participant’s
employment with the Company and its Affiliates with “cause,” the right of
Participant to exercise this option shall terminate immediately upon termination
of employment. For purposes of this paragraph 7, “cause” means: (i)
misappropriation, theft or embezzlement of funds or property from the Company or
an Affiliate or securing or attempting to secure personally any profit in
connection with any transaction entered into on behalf of the Company or an
Affiliate, (ii) conviction of, or entry of a plea of “nolo contendere” with
respect to, a felony which, in the reasonable opinion of the Company, is likely
to cause material harm to the Company’s or an Affiliate’s business, customer or
supplier relations, financial condition or prospects, (iii) violation of the
Company’s Code of Honor or any successor code of conduct; or (iv) failure to
substantially perform the duties of Participant’s position (other than by reason
of illness or temporary disability, regardless of whether such temporary
disability causes Participant to become permanently and totally disabled (as
defined in paragraph 5 above), or by reason of approved leave of absence).

 

(b) Without Cause. If the Company or an Affiliate terminates Participant’s
employment with the Company or an Affiliate without “cause,” Participant may
exercise this option at any time within one (1) year following the date
Participant’s employment is terminated (but in any event before the Expiration
Date) for all or part of the shares of Common Stock that were exercisable
pursuant to subparagraph 2(b) above on the date of termination of employment.

 

8. Change in Control.

 

  (a) If, upon a Change in Control, (i) the option granted hereby is assumed by,
or a substitute award granted by, the surviving entity (together with its
Related Entities, the “Surviving Entity”) in the Change in Control (such assumed
or substituted award to be of the same type of award as this option with a value
as of the Control Change Date substantially equal to the value of this option)
and (ii) within two years of the Control Change Date, Participant’s employment
with the Surviving Entity is terminated by the Surviving Entity without Cause
(defined below) or by Participant for Good Reason (defined below), this option
shall be treated as vested upon employment termination and may be exercised at
any time within one year following such termination (but not later than the
Expiration Date).

 

  (b) For purposes of this Section 8, “Cause” shall mean (i) the willful and
continued failure by Participant to substantially perform his or her duties with
the Surviving Entity (other than any such failure resulting from Participant’s
incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Participant by the Surviving Entity,
which demand specifically identifies the manner in which the Surviving Entity
believes that Participant has not substantially performed his or her duties, or
(ii) the willful engaging by Participant in conduct which is demonstrably and
materially injurious to the Surviving Entity, monetarily or otherwise. For
purposes of this paragraph, no act, or failure to act, on Participant’s part
shall be deemed “willful” unless done, or omitted to be done, not in good faith
and without reasonable belief that the action or omission was in the best
interest of the Surviving Entity.

 

  (c) For purposes of this Section 8, “Good Reason” shall have the meaning given
to such term in the Executive Severance Agreement between Participant and the
Company dated             , as such agreement from time to time may be amended,
modified, extended or replaced by a successor agreement or plan.



--------------------------------------------------------------------------------

  (d) If, upon a Change in Control, the option granted hereby is not assumed by,
or a substitute award granted by, the Surviving Entity in the Change in Control
as provided in subsection 8(a) above, this option shall be treated as vested
immediately prior to the Change in Control.

 

9. Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia.

 

10. Fractional Shares. Fractional shares shall not be issuable hereunder, and
when any provision hereof may entitle Participant to a fractional share, such
fraction shall be disregarded.

 

11. No Right to Continued Employment. This option does not confer upon
Participant any right with respect to continuance of employment by the Company
or an Affiliate, nor shall it interfere in any way with the right of the Company
or an Affiliate to terminate Participant’s employment at any time.

 

12. Change in Capital Structure. The terms of this option shall be adjusted as
the Committee determines is equitably required in the event the Company effects
one or more stock dividends, stock split-ups, subdivisions or consolidations of
shares or other similar changes in capitalization.

 

13. Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the date hereof and the provisions of this Agreement, the
provisions of the Plan shall govern. All references herein to the Plan shall
mean the Plan as in effect on the date hereof.

 

14. Participant Bound by Plan. Participant hereby acknowledges receipt of a copy
of the Plan and agrees to be bound by all the terms and provisions thereof.

 

15. Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the legatees,
distributees and personal representatives of Participant and the successors of
the Company.

 

IN WITNESS WHEREOF, OWENS & MINOR, INC. has caused this Agreement to be signed
by a duly authorized officer and Participant has affixed his or her signature
hereto.

 

OWENS & MINOR, INC.

By:

 

 

--------------------------------------------------------------------------------

    [Title] PARTICIPANT

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------